In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-20-00023-CR

PATRICK JOEL ARENT, Appellant             §   On Appeal from Criminal District
                                              Court No. 2
                                          §
                                              of Tarrant County (1487494D)
                                          §
V.                                            October 29, 2020
                                          §
                                              Memorandum Opinion by Justice
                                          §   Gabriel

THE STATE OF TEXAS                        §   (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment.      The judgment is modified to reflect

Appellant’s plea of “not true.” It is ordered that the judgment of the trial court is

affirmed as modified.

                                     SECOND DISTRICT COURT OF APPEALS


                                     By /s/ Lee Gabriel
                                        Justice Lee Gabriel